     Case 6:07-cr-00015-JRH-CLR Document 173 Filed 10/29/20 Page 1 of 3



                    IN THE UNITED           STATES DISTRICT COURT
                                                                          r                 ( • '•

                    FOR THE SOUTHERN DISTRICT OF GEORGIA^-                    /.

                                 STATESBORO DIVISION


                                                                                              ^ lib
                                               "k
UNITED STATES       OF AMERICA
                                               k


                                               *
       V.                                                  CR 607-015
                                               *

                                               k
JAMES LAVERN GORDON, JR.




                                          ORDER




       Defendant James Lavern Gordon, Jr. was sentenced in this Court

on   September      3,   2008,       to   serve     360   months   in    prison.          This


sentence, however, was to run concurrent with the federal sentence

Defendant was serving from the Northern District of Texas, United

States V. Gordon, Case No. 106-CR-044 (N.D. Tex. July 12, 2006).

In   that   case,    Defendant        was    sentenced      to   serve   120       months   in


prison, to run concurrent with any sentence imposed in a related

state case, but consecutive to other                      unrelated state sentences.

(Id., Doc. 50. )         In any event, Defendant has been in the custody

of the States of Texas since 2006.                   It appears the State of Texas

released Defendant from custody a few months ago, but he is being

held on a federal detainer at the lAH Polk Adult Detention Facility

in   Livingston,      Texas,     a    detention      facility operated             by   United

States Immigration and Customs Enforcement.
     Case 6:07-cr-00015-JRH-CLR Document 173 Filed 10/29/20 Page 2 of 3



       Recently, the undersigned district judge received in chambers

a    packet          of   inmate       medical       records      from    this     facility           for

Defendant.                The    packet       did    not    contain       any     correspondence

indicating its significance.                        Defendant's letter, dated September

30,    2020, followed.                 Liberally construing the letter. Defendant

moves        for      compassionate           release        pursuant      to     18     U.S.C.        §


3582(c)(1)(A).              He       states therein        that   the    doctor   at    his      inmate


facility "took it upon hisself (sic) to mail [the medical records]

just in         case      [Defendant]         wasn't too       concerned        about [his]           own

        rr
life.           He    further        states   that    the   doctor       seems    to    think        that


this       is   a    case   of       when   [Defendant      catches      COVID-19]      .    .   .    the

                                                                                   //

chances of [Defendant] surviving are                           slim to     none.            Defendant


further claims that he has been diagnosed with prostate cancer.

        The medical records contradict Defendant's representations to

the    Court.         First, they show that it was Defendant who initiated

contact         with      the    Court      since    he    expressly      requested         that      his

medical         records         be    sent    to    chambers.           Second,    there         is    no


indication           of the      doctor's      opinion       as   it    relates    to COVID-19.

Third,       a cursory review               of his medical records does not show                        a

current diagnosis of prostate cancer.                         It does show that Defendant


is HIV positive, which he fails to mention in his letter.

       In any event. the Clerk is DIRECTED to docket the letter of


September 30, 2020, as a Motion for Compassionate Release Pursuant

to    18     U.S.C. § 3582(c)(1) (A)                and to docket        his medical records


                                                     2
  Case 6:07-cr-00015-JRH-CLR Document 173 Filed 10/29/20 Page 3 of 3



(SEALED) as Exhibit A thereto.           The Government shall have thirty

(30) days to respond to the motion.              The Government is given this

extended period of time in recognition that Defendant has been in

state    custody   in   Texas    since   2006.        Thus,    obtaining    relevant

records,    to   the    extent   it   chooses    to    do     so,   may   prove   more

burdensome for the federal Government.


        ORDER ENTERED at Augusta, Georgia, this                           of October,

2020.




                                             J. RA^
                                                       ^HALL/ CHIEF JUDGE
                                             UNITED
                                                       ^ATES   DISTRICT COURT
                                                       ,N DISTRICT OF GEORGIA




                                         3
